Name: Council Decision (EU) 2017/768 of 18 July 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  regions and regional policy;  Africa;  cooperation policy;  Europe
 Date Published: 2017-05-04

 4.5.2017 EN Official Journal of the European Union L 115/1 COUNCIL DECISION (EU) 2017/768 of 18 July 2016 on the signing, on behalf of the European Union and its Member States, and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part (1) (the Agreement), was signed on 25 June 2001. The Agreement entered into force on 1 June 2004. (2) The Republic of Croatia became a Member State of the European Union on 1 July 2013. (3) In accordance with Article 6(2) of the Act of Accession of the Republic of Croatia, the accession of the Republic of Croatia to the Agreement is to be agreed by means of a protocol to the Agreement concluded between the Council, acting unanimously on behalf of the Member States, and the Arab Republic of Egypt. (4) On 14 September 2012, the Council authorised the Commission to open negotiations with the Arab Republic of Egypt. The negotiations were successfully concluded by the initialling of a Protocol in Brussels on 29 October 2015. (5) Article 8(3) of the Protocol provides for its provisional application before its entry into force. (6) The Protocol should be signed, subject to its conclusion, and applied on a provisional basis, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Arab Republic of Egypt, of the other part to take account of the accession of the Republic of Croatia to the European Union, is hereby authorised, subject to the conclusion of the Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the European Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis with effect from 1 July 2013, in accordance with Article 8(3) thereof, pending the completion of the procedures necessary for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) OJ L 304, 30.9.2004, p. 39.